Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions. 
RESPONSE TO AMENDMENT
This Final Office Action is responsive to the amendment filed on February 8, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1 and 21 are now amended.
Claims 1–9 and 20–24 remain pending.
The status of each rejection will be described below in the “Response to Arguments” section. 
RESPONSE TO ARGUMENTS
Subject Matter Eligibility
Claims 1–9 and 20–24 stand rejected under 35 U.S.C. § 101 for reciting ineligible subject matter. The Applicant’s traversal of this ground of rejection has been considered, including in light of the present amendment, but remains unpersuasive.
The Examiner respectfully disagrees with the Applicant’s argument that the claims recite an improvement to the technology of UX design (Response 7) for two reasons.
For one, the Applicant contends that this improvement is based on helping users “remember to mute a wireless phone before a meeting,” (Response 7) yet none of the claims (except for possibly claim 9) say anything about muting a wireless phone. Rejections, including for subject matter eligibility, are necessarily based on what the Applicant claims. See MPEP § 2103. 
Moreover, even setting aside the problem of this specific feature never being claimed, the Applicant does not explain how this is any different from a personal assistant deciding whether or not to forward calls to an executive based on his or her schedule, or a parent reminding a child to silence his phone before leaving for school. The claim does no more than automate a manual process, and “[m]ere automation of manual processes” are not sufficient to show an improvement in computer-functionality. MPEP § 2106.05(a)(I.).
For these reasons, the rejection under 35 U.S.C. § 101 stands.
New Matter
The Examiner agrees that the amendment to claims 1 and 21 remove the new matter concerning the “individually obtaining” limitation, but claims 1–9 and 20–24 nevertheless stand rejected under 35 U.S.C. § 112, first paragraph because the latest amendment introduces different new matter into the claims by requiring the plurality of different types of user characteristics to be “coextensive” with one another.
Anticipation — Kaminsky
The rejection of claim(s) 1, 2, 4–9, and 12–24 under pre-AIA  35 U.S.C. § 102(b) as being anticipated by U.S. Patent No. 7,496,352 B2 (“Kaminsky”) is hereby withdrawn, because the Applicant narrowed the scope of independent claims 1 and 21 to require 
Anticipation — Horvitz-385
Claim(s) 1, 8, 10, 21, and 23 stand rejected under pre-AIA  35 U.S.C. § 102(a) and (e) as being anticipated by U.S. Patent Application Publication No. 2007/0004385 A1 (“Horvitz-385”). In addition, since the narrowing of scope in claims 1 and 21 necessitated removal of the Kaminsky rejection (which also extended to other dependent claims), the removal of the Kaminsky rejection necessitates new grounds of rejection with respect to the dependent claims that were rejected over Kaminsky instead of Horvitz-385.
The Applicant’s traversal of the finding that Horvitz-385 anticipates claims 1 and 21 is acknowledged, but respectfully, is not persuasive. Pointing to Horvitz’s disclosure of a user profile containing a plurality of states for the same measure of user characteristics (i.e., business), the Applicant contends that Horvitz-385 is deficient because “a user can be in only one of the relied upon magnitudes of the same trait at any given time.” (Response 8). Respectfully, the Examiner disagrees.
The Applicant fails to consider that “business” is not the only user characteristic that Horvitz models. Horvitz-385 separately discloses forming an “alert” model alongside the business/interruption model, where the alert model “can also compute a measure of loss with respect to delaying the incoming notification and/or underlying message.” Horvitz-385 ¶ 32 (emphasis added). Thus, these two models are coextensive with each other because “[t]he bounded deferral time can be determined by analyzing cost of delaying receipt of information to the user together with cost of interrupting the user.” Horvitz-385 ¶ 29 (emphasis added). The coextensive nature of these two models is also shown in FIG. 2, with one model illustrated as “p(t)” (probability the user will become available based on his business) and “f(t)” (potential cost of deferring delivery of a message as it ages). See Horvitz-385 ¶ 42. 
Accordingly, claims 1, 2, 4, 6–8, and 20–23 are now rejected under pre-AIA  35 U.S.C. §§ 102(a) and 102(e) as being anticipated by Horvitz-385.
Anticipation — Seligmann
Claim(s) 1–4, 6–8, and 20–23 are now also rejected under pre-AIA  35 U.S.C. §§ 102(a) and 102(e) as being anticipated by U.S. Patent Application Publication No. 2004/0001584 A1 (“Seligmann”), as necessitated by the amendment to claims 1 and 21.
Obviousness
The Applicant does not raise any additional arguments for the rejections of claim 3, apart from the implicit argument via the Applicant’s traversal of parent claim 1. However, since claim 1 was properly rejected for the reasons set forth above, all grounds of rejection stand. 
In view of the foregoing, all of the claims stand rejected, and therefore, this application is not in condition for allowance.
CLAIM OBJECTIONS
The Office objects to claim 5 for having the following informality: the scope of claim 5 is unclear because it is similar in form to a Markush grouping, yet it requires the items in the group to be selected from an open-ended list of alternatives. See MPEP § 2173.05(h)(I.) (“If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group ‘comprising’ or ‘consisting essentially of’ the recited alternatives), the claim should generally be rejected under 35 U.S.C. § 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”).
Appropriate correction is required. 
CLAIM REJECTIONS – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–9 and 21–24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The Office applies a three part test when examining claims for subject-matter eligibility under § 101. First, the claimed invention must be directed to one of the four statutory categories explicitly listed in § 101 (Step 1). MPEP § 2106(I.). Then, the claimed invention is analyzed to determine whether it is directed to one of § 101’s judicial exceptions (Step 2A, Prong One) absent a practical application (Step 2A, Prong Two), and without significantly more than the judicial exception (Step 2B). MPEP § 2106(I.).
With this framework in mind, the claims will now be analyzed for subject matter eligibility under § 101.
Claim 1
Step 1. Claim 1 provides for a “system” with at least one computer hardware component (a memory) and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Abstract ideas are a judicial exception to 35 U.S.C. § 101, and one category of abstract ideas recognized by the courts and the Office are mental processes, i.e., concepts performed in the human mind including an observation, evaluation, judgment, opinion. MPEP § 2106.04(a). 
In the instant case, claim 1 is directed to a mental process of observing characteristics about a person, and using those observed characteristics to evaluate the best time to notify the person. Each and every element recited in claim 1 recites this abstract mental process, except for those highlighted with italic text below:
	A system including a memory storing instructions operable to, when executed by at least one processor, perform operations including: 
	providing a user profile formed by implicitly profiling a person’s interactions with a portable electronic device over time, the user profile containing a plurality of different coextensive types of user characteristics; 
	detecting an event in the portable electronic device associated with the person; 
	obtaining one or more user characteristics from the plurality of different coextensive types of user characteristics responsive to said detected event; 
	detecting a change in the one or more user characteristics; and 
	providing a notification to invite user interaction in a manner synchronized with the detected change in the one or more user characteristics, wherein the notification is provided responsive to the detected event.
Since each of the foregoing steps recite an abstract idea, we move onto Prong Two of Step 2A.
Step 2A, Prong Two. Claim 1 recites two elements in addition to the judicial exception: the generic computer system with a memory, and the portable electronic device. These elements, taken both individually and in combination, do not integrate the exception into a practical application of the above-described judicial exception. In this case, each and every limitation italicized above amounts to no more than a recitation of the words “apply it” to a computer system and/or generic portable electronic device, or mere instructions to implement the abstract idea on the portable electronic device. 
Step 2B. Each of the additional elements of claim 1 (i.e., those highlighted in italics) fail to describe significantly more than the identified abstract idea, when looked at both individually and as a whole.
In this case, each and every limitation italicized above amounts to no more than a recitation of the words “apply it” to a generic portable electronic device, or mere instructions to implement the abstract idea on the portable electronic device. That is, almost every limitation above literally says the phrase “by the portable electronic device,” which is a generic directive to “apply it” to the portable electronic device. 
In view of the foregoing, claim 1 is rejected under 35 U.S.C. § 101 for failing to claim significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 2
Step 1. Claim 2 includes the same hardware-based system of claim 1, and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 2 incorporates the device of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong One, set forth in the rejection of claim 1. 
Claim 2 adds two additional steps to the method performed by the device of claim 1, but the two additional steps describe their own, abstract mental process tacked onto the abstract mental process of claim 1: 
determining that the detected change in the one or more user characteristics corresponds to an activity from a predetermined set of activities; wherein providing the notification to invite the user interaction in the synchronized manner comprises providing the notification based on a result of the determining.
Claims can recite a mental process even if they are claimed as being performed on a computer. MPEP § 2106.04(a)(2)(III.)(C.). In this case, the additional mental process of claim 1 is effectively an instruction to repeat the mental process any time the underlying data being processed is different. Without a computer, the abstract mental process simply involves creating a paper file for a user, recording updated notes on the user (the claimed “user characteristics”) using pen and paper, and then repeating the abstract mental process based on those new notes. 
It is acknowledged that, based on the analysis above, claim 2 adds a second abstract idea to the existing abstract idea of its parent claim. The MPEP instructs examiners to treat claims that recite multiple abstract ideas as though they recite a single judicial exception, see MPEP § 2106.04(II.)(B.), and therefore, that is what is done for claim 2. That is, claim 2 recites two abstract ideas, and therefore, remains an abstract idea within the judicially recognized exception to the statute. 
Step 2A, Prong Two. Claim 2 incorporates the system of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 1. Also, much like claim 1, the two additional steps recited in claim 2 are performed by the system. As previously explained, this phrase amounts to no more than a recitation of the words “apply it” to a generic portable electronic device, or mere instructions to implement the abstract idea on the portable electronic device.
Step 2B. Claim 2 incorporates the system of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2B, set forth in the rejection of claim 1. Also, much like claim 1, the two additional steps recited in claim 11 are performed by the system. As previously explained, this phrase amounts to no more than a recitation of the words “apply it” to a generic portable electronic device, or mere instructions to implement the abstract idea on the portable electronic device.
In view of the foregoing, Claim 2 is rejected under 35 U.S.C. § 101 for failing to claim significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 3
Step 1. Claim 3 includes the same hardware-based system of claim 2, and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 3 incorporates the device of claim 2 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong One, set forth in the rejection of claim 2. 
Claim 3 further specifies that “the predetermined set of activities includes one or more activities conducive to downloading data.” Importantly, claim 3 does not actually involve downloading any data. Instead, claim 3 merely specifies that, when performing the mental process in claim 2 of matching a user characteristic to a corresponding activity, one of those possible activities can include activities conducive to downloading data. This is wholly within the abstract mental process itself. For example, a person following a news story about a security breach in one of his applications might mentally determine that such a detected change corresponds to the activity of connecting to the Internet to download an update. The claim does not require a person to actually download the update, it merely calls for someone to make the mental connection between the change in circumstances and the need to download data.
Step 2A, Prong Two. Claim 3 incorporates the system of claim 2 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 2. Claim 3 adds no other steps beyond the abstract idea itself for the reasons given above, leaving nothing to analyze at Prong Two.
Step 2B. Claim 3 incorporates the system of claim 2 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 2. Claim 3 adds no other steps beyond the abstract idea itself for the reasons given above, leaving nothing to analyze at Prong Two.
In view of the foregoing, Claim 3 is rejected under 35 U.S.C. § 101 for failing to claim significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 4
Step 1. Claim 4 includes the same hardware-based system of claim 2, and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 4 incorporates the system of claim 2 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong One, set forth in the rejection of claim 1. 
Claim 4 also provides a further description of the data that is available for comparison in claim 2. But, a narrower description of the data output falls squarely within the abstract idea itself, i.e., it is not considered an “additional element” for the other prongs, because limiting information to particular content does not change its character as information. Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016).
Step 2A, Prong Two. Claim 4 incorporates the system of claim 2 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 2. 
Step 2B. Claim 4 incorporates the system of claim 2 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2B, set forth in the rejection of claim 2.
In view of the foregoing, Claim 4 is rejected under 35 U.S.C. § 101 for failing to claim significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 5
Step 1. Claim 5 includes the same hardware-based system of claim 4, and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 5 incorporates the system of claim 4 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong One, set forth in the rejection of claim 1. 
Claim 5 also provides a further description of the data that is available for comparison in claim 4. But, a narrower description of the data output falls squarely within the abstract idea itself, i.e., it is not considered an “additional element” for the other prongs, because limiting information to particular content does not change its character as information. Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016).
Step 2A, Prong Two. Claim 5 incorporates the system of claim 4 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 4. 
Step 2B. Claim 5 incorporates the system of claim 4 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2B, set forth in the rejection of claim 4.
In view of the foregoing, Claim 5 is rejected under 35 U.S.C. § 101 for failing to claim significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 6
Step 1. Claim 6 includes the same hardware-based system of claim 1, and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 6 incorporates the device of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong One, set forth in the rejection of claim 1. 
Claim 6 also provides a further description of the situations in which the abstract mental process is performed, i.e., “wherein the event comprises a manually-triggered event or an automatically-triggered event.” 
The nature of the “event” that is considered as part of the mental process of claim 1 does not make the mental process any less of an abstract idea. Irrespective of what triggers the event, the claimed invention remains fully performable as a mental process, because the source of the event does not change the way in which the claimed invention detects the event. 
Step 2A, Prong Two. Claim 6 incorporates the system of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 1. All of claim 6’s additional elements fall within Prong One, and therefore require no further analysis at this step.
Step 2B. Claim 6 incorporates the system of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2B, set forth in the rejection of claim 1. All of claim 6’s additional elements fall within Prong One, and therefore require no further analysis at this step.
In view of the foregoing, Claim 6 is rejected under 35 U.S.C. § 101 for failing to claim significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 7
Step 1. Claim 7 includes the same hardware-based system of claim 6, and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 7 incorporates the device of claim 6 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong One, set forth in the rejection of claim 6. 
Claim 7 also provides a further description of the situations in which the abstract mental process is performed, i.e., “wherein the manually-triggered event comprises a received call.” 
The nature of the “event” that is considered as part of the mental process of claim 6 does not make the mental process any less of an abstract idea. Irrespective of what triggers the event, the claimed invention remains fully performable as a mental process, because the source of the event does not change the way in which the claimed invention detects the event. 
Step 2A, Prong Two. Claim 7 incorporates the system of claim 6 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 6. All of claim 7’s additional elements fall within Prong One, and therefore require no further analysis at this step.
Step 2B. Claim 7 incorporates the system of claim 6 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2B, set forth in the rejection of claim 6. All of claim 7’s additional elements fall within Prong One, and therefore require no further analysis at this step.
In view of the foregoing, Claim 7 is rejected under 35 U.S.C. § 101 for failing to claim significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 8
Step 1. Claim 8 includes the same hardware-based system of claim 1, and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 8 incorporates the device of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong One, set forth in the rejection of claim 1. 
Claim 8 further specifies that the “providing the notification” step of claim 1 further includes, based on the obtained user characteristics, selecting which “type” of notification to provide or selecting a particular time at which to provide the notification. All of the foregoing falls within the judicial exception for the following reasons.
Claims can recite a mental process even if they are claimed as being performed on a computer. MPEP § 2106.04(a)(2)(III.)(C.). In this case, claim 1 is directed to a mental process of observing characteristics about a person, and claim 8 is further directed to the mental process of using those observed characteristics to evaluate the best time or way to notify the person. 
It is acknowledged that, based on the analysis above, claim 8 adds a second abstract idea to the existing abstract idea of its parent claim. The MPEP instructs examiners to treat claims that recite multiple abstract ideas as though they recite a single judicial exception, see MPEP § 2106.04(II.)(B.), and therefore, that is what is done for claim 8. That is, claim 8 recites two abstract ideas, and therefore, remains an abstract idea within the judicially recognized exception to the statute. 
Step 2A, Prong Two. Claim 8 incorporates the system of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 1. Also, much like claim 1, the two additional steps recited in claim 8 are performed by the system. As previously explained, this phrase amounts to no more than a recitation of the words “apply it” to a generic portable electronic device, or mere instructions to implement the abstract idea on the portable electronic device.
Step 2B. Claim 8 incorporates the system of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2B, set forth in the rejection of claim 1. Also, much like claim 1, the two additional steps recited in claim 11 are performed by the system. As previously explained, this phrase amounts to no more than a recitation of the words “apply it” to a generic computer system, or mere instructions to implement the abstract idea on the computer system.
In view of the foregoing, Claim 8 is rejected under 35 U.S.C. § 101 for failing to claim significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 9
Step 1. Claim 9 includes the same hardware-based system of claim 8, and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 9 incorporates the device of claim 8 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong One, set forth in the rejection of claim 8. 
In addition to the foregoing, claim 9 tacks a second abstract mental process onto the steps of claim 8. The mental process of claim 9 includes all of the text below except for the stricken portions: 
providing one of
In other words, the additional limitations of claim 9 recite the abstract idea of a mental process in which one of among two possible types of notifications are selected based on a simple comparison of a user characteristic to a criterion.
Step 2A, Prong Two. Claim 9 includes the following additional elements beyond the judicial exception: (1) the “system including a memory storing instructions” and portable electronic device inherited from claim 1, and (2) the character of the two types of notifications as “audible” and “visual.”
These elements, taken both individually and in combination, do not integrate the exception into a practical application of the above-described judicial exception. Individually, limitation (1) is a mere instruction to apply the abstract idea to a generic computer system, and limitation (2) is extra-solution activity because the character of the actual notification as being “audible” or “visual” amounts to necessary data outputting, and is tangential to the overall solution of providing different types of notifications in general during different circumstances. Looking at the limitations as a combination, they do not describe a practical application of the abstract idea: there is no claimed improvement in the functioning of a computer or other technology, there is no particular machine or manufacture that is integral to the claim, and there are no real world transformations between states.
Step 2B. Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons the additional elements fail to recite a practical application. That is, limitation (1) is a mere instruction to apply the abstract idea to a generic computer system, and limitation (2) is extra-solution activity because the character of the actual notification as being “audible” or “visual” amounts to necessary data outputting, and is tangential to the overall solution of providing different types of notifications in general during different circumstances. Looking at the limitations as a combination, they do not describe a practical application of the abstract idea: there is no claimed improvement in the functioning of a computer or other technology, there is no particular machine or manufacture that is integral to the claim, and there are no real world transformations between states.
Claim 20
Step 1. Claim 20 includes the same hardware-based system of claim 1, and is thus a “machine” (or possibly “article of manufacture”) within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 20 incorporates the device of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong One, set forth in the rejection of claim 1. 
Step 2A, Prong Two. Claim 20 incorporates the system of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 1. In addition, claim 20 further includes a description of the source of data for the claimed user characteristics. Such a description is nothing more than insignificant extra-solution activity, because it amounts to a description of mere data gathering, and is nominally related to the overall invention’s use of that data.
Step 2B. Claim 20 incorporates the system of claim 1 by reference, and therefore, so too does this rejection incorporate the corresponding analysis for Step 2A, Prong Two, set forth in the rejection of claim 1. In addition, claim 20 further includes a description of the source of data for the claimed user characteristics. Such a description is nothing more than insignificant extra-solution activity, because it amounts to a description of mere data gathering, and is nominally related to the overall invention’s use of that data.
In view of the foregoing, Claim 20 is rejected under 35 U.S.C. § 101 for failing to claim significantly more than a judicial exception to 35 U.S.C. § 101.
Claims 21–24
Claims 21–24 are directed to the same methods that the systems of respective claims 1, 2, 8, and 9 perform, and are therefore rejected according to the same findings and rationale as provided above (except that at step 1, claims 21–24 are a found to be a process rather than a machine).
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1–9 and 20–24 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1
The specification fails to disclose a user profile that contains “a plurality of different coextensive types of user characteristics.” The Applicant has not pointed out where the amended claim is supported,1 nor does there appear to be a written description of the further claim limitation of the types of user characteristics being “coextensive” in the application as filed. Instead, the specification merely discloses the general concept of obtaining user characteristics as a whole, without the more narrowly claimed limitation of obtaining the characteristics “individually.” 
Therefore, claim 1 is rejected for reciting new matter.
Claims 2–9 and 20
Claims 2–9 and 20 each depend from claim 1, and are therefore rejected for inheriting the new matter thereof.
Claim 21
The specification fails to disclose a user profile that contains “a plurality of different coextensive types of user characteristics.” The Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the further claim limitation of the types of user characteristics being “coextensive” in the application as filed. Instead, the specification merely discloses the general concept of obtaining user characteristics as a whole, without the more narrowly claimed limitation of obtaining the characteristics “individually.” 
Therefore, claim 21 is rejected for reciting new matter.
Claims 22–24
Claims 22–24 each depend from claim 21, and are therefore rejected for inheriting the new matter thereof.
CLAIM REJECTIONS – 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
I.	HORVITZ-385 DISCLOSES AT LEAST CLAIMS 1, 2, 4, 6–8, AND 20–23.
Claim(s) 1, 2, 4, 6–8, and 20–23 are rejected under pre-AIA  35 U.S.C. §§ 102(a) and 102(e) as being anticipated by U.S. Patent Application Publication No. 2007/0004385 A1 (“Horvitz-385”).
Claim 1
Horvitz-385 discloses:
A system including a memory storing instructions operable to, when executed by at least one processor, perform operations including: 
“Referring initially to FIG. 1, a notification deferral system 100 is illustrated.” Horvitz-385 ¶ 27. Note that the notification deferral system 100 may be implemented as a computer 1712 with system memory 1716 for storing the claimed applications and their data. See Horvitz-385 ¶ 75.
providing a user profile formed by implicitly profiling a person’s interactions with a portable electronic device 
According to the Applicant, “implicitly profiling a person’s interactions” is best understood in the context of paragraph 18 of the published application (which is paragraph 19 of the specification as filed). (See Amendment dated February 8, 2022, page 8). Looking to the relevant passage, those reviewing this Office Action will notice that the Applicant never uses the word “implicit” (or the like), but instead, distinguishes monitoring a user’s use of the device, or accessing his/her calendar, from “having the user complete a survey,” (Spec. ¶ 19) which appears to be a more explicit version of creating the user profile.
Horvitz-385 likewise discloses forming a user profile (models 140) in the same kind of “implicit” manner as claimed: “models 140 can be constructed and/or trained from the log 110 that collects or aggregates data from a plurality of different data sources.” Horvitz-385 ¶ 31. “Such sources can include various data acquisition components that record or log user event data (e.g., cell phone, acoustical activity recorded by microphone, Global Positioning System (GPS), electronic calendar, vision monitoring equipment, desktop activity, web site interaction and so forth).” Horvitz-385 ¶ 31. Horvitz-385 further discloses that the models of the user’s activity may be “inferred” based on various interactions with the user’s device. See Horvitz-385 ¶¶ 58–59.
over time,
The log 110 mentioned above “records user activity 120 over time,” Horvitz-385 ¶ 27, and therefore, the data inside the models is constructed and/or trained from a dataset of a person’s interactions with a device over time as claimed.
the user profile containing a plurality of different coextensive types of user characteristics;
One of the models 140 “determine/predict the various busyness states of a user.” Horvitz-385 ¶ 43. “In accordance with one aspect, states of interruption can be defined as high, medium, and low cost, respectively. Other more or less granular states can also be defined.” Horvitz-385 ¶ 28.
However, as mentioned above, Horvitz-385 discloses forming one or more models 140. In particular, the “or more” refers to Horvitz-385’s system 100 further including an “alert” model that is to be used alongside the interruption model, where the alert model “can also compute a measure of loss with respect to delaying the incoming notification and/or underlying message.” Horvitz-385 ¶ 32 (emphasis added). Thus, these two models are coextensive with each other because “[t]he bounded deferral time can be determined by analyzing cost of delaying receipt of information to the user together with cost of interrupting the user.” Horvitz-385 ¶ 29 (emphasis added).
The coextensive nature of these two models is also shown in FIG. 2, with one model illustrated as “p(t)” (probability the user will become available based on his business) and “f(t)” (potential cost of deferring delivery of a message as it ages). See Horvitz-385 ¶ 42. 
detecting an event in the portable electronic device associated with the person; 
As shown in FIG. 1, “deferral component 160” processes “interrupts to user 170.” Horvitz-385 ¶ 29.
obtaining one or more user characteristics from the plurality of different coextensive types of user characteristics responsive to said detected event; 
A “bounded deferral time can be determined by analyzing cost of delaying receipt of information to the user together with cost of interrupting the user,” by obtaining information from “models 140.” Horvitz-385 ¶ 29. Specifically, an analyzer 130 “monitor[s] user states” so that it can “deliver a message prior to the bounded deferral period if the analyzer 130 determines that the user has transitioned from a busy state to an available state.” Horvitz-385 ¶ 41.
At the same time, the system “can also compute a measure of loss with respect to delaying the incoming notification and/or underlying message. For example, this loss of value of reviewing an incoming message or alert at increasing times t after arrival of such message or alert can be labeled as f(t), and a cost of interruption of alerting the user when the user is in a busy/unavailable state can be labeled as c.” Horvitz-385 ¶ 32.
detecting a change in the one or more user characteristics; 
A determination regarding whether or not the user has transitioned between states in the model 140 “based upon explicit actions (e.g., altering a profile from ‘busy’ to ‘available’), learned actions (e.g., opening a web browser and reviewing a non-work related website), or any other suitable manner for determining user states and transitions therebetween.” Horvitz-385 ¶ 41.
and providing a notification to invite user interaction in a manner synchronized with the detected change in the one or more user characteristics, 
A “bounded deferral time can be determined by analyzing cost of delaying receipt of information to the user together with cost of interrupting the user.” Horvitz-385 ¶ 29. Thus, where the cost of interrupting the user is zero (because the user is free), there will be no deferral time for the message, but in a case where the user is busy, “the deferral component 160 can determine that the user should not be interrupted until the user transitions to a lower state.” Horvitz-385 ¶ 39.
In either case, the items 180 corresponding to a given interrupt 170 are “directed to the user at optimal deferral times” 180 in accordance with the decisions made by deferral component 160. Horvitz-385 FIG. 1.
wherein the notification is provided responsive to the detected event.
“The items 180 can include substantially any type of information that may be directed to a user such as email, phone messages, instant messages, calendar alerts or alerts in general, tasks from other applications and so forth.” Horvitz-385 ¶ 29.
Claim 2
Kaminsky discloses the system of claim 1, wherein the operations further include: 
determining that the detected change in the one or more user characteristics corresponds to an activity from a predetermined set of activities;
One of the models 140 “determine/predict the various busyness states of a user.” Horvitz-385 ¶ 43. “In accordance with one aspect, states of interruption can be defined as high, medium, and low cost, respectively.” Horvitz-385 ¶ 28.
wherein providing the notification to invite the user interaction in the synchronized manner comprises providing the notification based on a result of the determining.
A “bounded deferral time can be determined by analyzing cost of delaying receipt of information to the user together with cost of interrupting the user.” Horvitz-385 ¶ 29. Thus, where the cost of interrupting the user is zero (because the user is free), there will be no deferral time for the message, but in a case where the user is busy, “the deferral component 160 can determine that the user should not be interrupted until the user transitions to a lower state.” Horvitz-385 ¶ 39.
Claim 4
Horvitz-385 discloses the system of claim 2, 
wherein the set of activities includes a user-specified activity and one or more additional activities that are different than the user-specified activity.
“Referring to FIG. 7, an analyzer 700 for automatically deferring items is illustrated. The analyzer 700 can consider information or data from a plurality of sources or inputs 710 when determining user states 720 in which to optimally deliver respective items. These sources 710 can include data or inputs from one or more application sessions, considerations of the user’s attentional load, the user’s status (explicitly or implicitly determined) (e.g., I am busy, or reading email), and can include inputs, preferences or threshold settings for specifying/detecting when notifications or alerts should be provided.” Horvitz-385 ¶ 45.
As understood by the Examiner, the claimed “user-specified activity” corresponds to one of Horvitz-385’s sources 710 of the user “explicitly” providing his or her “user status,” while the claimed “additional activities” corresponds to all of the other activities mentioned above.
Claim 6
Horvitz-385 discloses the system of claim 1, 
wherein the event comprises a manually-triggered event or an automatically-triggered event.
“In more detail, a deferral component 160 processes interrupts 170 to the user and determines a bounded deferral time in which to direct items 180 to the user in accordance with the determined states 150. The items 180 can include substantially any type of information that may be directed to a user such as email, phone messages, instant messages, calendar alerts or alerts in general, tasks from other applications and so forth.” Horvitz-385 ¶ 29.
Claim 7
Horvitz-385 discloses the system of claim 6, 
wherein the manually-triggered event comprises a received call.
“The items 180 can include . . . phone messages.” Horvitz-385 ¶ 29.
Claim 8
Horvitz-385 discloses the system of claim 1, wherein the providing the notification to invite user interaction in the synchronized manner includes: 
providing a type of notification selected from a plurality of different types of notifications based on the detected change in the one or more user characteristics; or providing the notification at a time selected from a plurality of different times based on the detected change in the one or more user characteristics.
In a case where the user is busy, “the deferral component 160 can determine that the user should not be interrupted until the user transitions to a lower state.” Horvitz-385 ¶ 39.
Claim 20
Horvitz-385 discloses the system of claim 1, 
wherein the one or more user characteristics is obtained by accessing an electronic calendar.
“The models 140 can be constructed and/or trained from the log 110 that collects or aggregates data from a plurality of different data sources. Such sources can include . . . [an] electronic calendar.” Horviz ¶ 31.
Claims 21–23 
Claims 21–23 are directed to the same methods that the systems of respective claims 1, 2, and 8 perform, and are therefore rejected according to the same findings and rationale as provided above.
II.	SELIGMANN DISCLOSES CLAIMS 1–4, 6–8, AND 21–23.
Claim(s) 1–4, 6–8, and 20–23 are rejected under pre-AIA  35 U.S.C. §§ 102(a) and 102(e) as being anticipated by U.S. Patent Application Publication No. 2004/0001584 A1 (“Seligmann”).
Claim 1
Seligmann discloses:
A system including a memory storing instructions operable to, when executed by at least one processor, perform operations including: 
FIG. 1 illustrates an anticipatory system 100. The system 100 includes a telephone 102-1, which, as shown in FIG. 2, includes a processor 201. Seligmann ¶ 23. “rocessor 201 is a programmed general-purpose processor that is capable of performing all of the functionality described below and with respect to FIG. 3.” Seligmann ¶ 24.
providing a user profile formed by implicitly profiling a person’s interactions with a portable electronic device over time,
“[P]rocessor 201 performs an empirical analysis of the conversation between person 101-1 and person 101-2 to assist in ascertaining an appropriate opportunity to notify person 101-1 of the arrival of the incoming message from person 101-3.” Seligmann ¶ 36.
the user profile containing a plurality of different coextensive types of user characteristics;
 As shown in FIG. 4, the empirical analysis contains at least three different types of user characteristics that are at least coextensive with respect to time. Specifically, “the empirical analysis might reveal that when person 101-1 is silent for t seconds, then it is likely that person 101-1 will be silent for another n seconds,” Seligmann ¶ 36, and “that when person 101-2 is silent for t seconds, then it is likely that person 101-2 will be silent for another n seconds,” Seligmann ¶ 38, and finally, “that when a bilateral silence has existed for t seconds, then it is likely that the bilateral silence will continue for another n seconds.” Seligmann ¶ 40.
detecting an event in the portable electronic device associated with the person; 
“At event 302, and while person 101-1 is engaged in a real-time, interactive conversation with person 101-2, an incoming message (e.g., a telephone call, an e-mail, a video conference call, an instant message, etc.) arrives at receiver 213 for person 101-1. In accordance with the first illustrative embodiment, the incoming message is from person 101-3,” but meant for person 101-1. Seligmann ¶ 33.
obtaining one or more user characteristics from the plurality of different coextensive types of user characteristics responsive to said detected event; 
“For example, if the notification takes n seconds, then processor 201 performs an empirical analysis of the duration of the occurrences of bilateral silence in the conversation to predict the circumstances when a bilateral silence will occur that is longer than the duration of the notification.” Seligmann ¶ 40.
detecting a change in the one or more user characteristics; 
“Although processor 201 could reflexively notify person 101-1, processor 201 instead waits for an ‘appropriate opportunity’ to notify person 101-1 of the arrival of the incoming message from person 101-3. In accordance with the illustrative embodiments of the present invention, the appropriate opportunity is chosen by processor 201 so that it is, at least potentially, less disruptive to the conversation between person 101-1 and person 101-2 than would an arbitrarily-timed notification.” Seligmann ¶ 34.
and providing a notification to invite user interaction in a manner synchronized with the detected change in the one or more user characteristics, wherein the notification is provided responsive to the detected event.
“At event 304, processor 201 provides person 101-1 with the notification generated at event 304 by injecting it the audio channel from person 101-2, which is then output via speaker 210.” Seligmann ¶ 34.
Claim 2
Seligmann discloses the system of claim 1, wherein the operations further include: 
determining that the detected change in the one or more user characteristics corresponds to an activity from a predetermined set of activities; 
At event 303, the processor 201 determines that silence on the phone corresponds to one of either person 101-1 being silent on the call, person 101-2 being silent on the call, or both parties being silent on the call. See Seligmann ¶¶ 36, 38, and 40. 
wherein providing the notification to invite the user interaction in the synchronized manner comprises providing the notification based on a result of the determining.
“Although processor 201 could reflexively notify person 101-1, processor 201 instead waits for an ‘appropriate opportunity’ to notify person 101-1 of the arrival of the incoming message from person 101-3. In accordance with the illustrative embodiments of the present invention, the appropriate opportunity is chosen by processor 201 so that it is, at least potentially, less disruptive to the conversation between person 101-1 and person 101-2 than would an arbitrarily-timed notification.” Seligmann ¶ 34.
Claim 3
Seligmann discloses the system of claim 2, 
wherein the predetermined set of activities includes one or more activities conducive to downloading data.
At event 303, the processor 201 determines that silence on the phone corresponds to one of either person 101-1 being silent on the call, person 101-2 being silent on the call, or both parties being silent on the call. See Seligmann ¶¶ 36, 38, and 40. Each of these activities are “conducive to downloading data” because they provide an opportunity for receiver 213 to download “information-bearing signals.” See Seligmann ¶ 28.
Claim 4
Seligmann discloses the system of claim 2, wherein the set of activities includes 
a user-specified activity and one or more additional activities that are different than the user-specified activity.
The one or more additional activities was described in the rejections of claims 1 and 2, i.e., the measure of whether or not there is silence on the phone call. Seligmann further discloses a “user-specified activity” by providing that “processor 201 can be programmed by person 101-1 so that person 101-1 can dictate the parameters governing when he or she desires to be interrupted.” Seligmann ¶ 42.
Claim 6
Seligmann discloses the system of claim 1, 
wherein the event comprises a manually-triggered event or an automatically-triggered event.
“At event 302, and while person 101-1 is engaged in a real-time, interactive conversation with person 101-2, an incoming message (e.g., a telephone call, an e-mail, a video conference call, an instant message, etc.).” Seligmann ¶ 33.
Claim 7
Seligmann discloses the system of claim 6, 
wherein the manually-triggered event comprises a received call.
“At event 302, and while person 101-1 is engaged in a real-time, interactive conversation with person 101-2, an incoming message (e.g., a telephone call, an e-mail, a video conference call, an instant message, etc.).” Seligmann ¶ 33.
Claim 8
Seligmann discloses the system of claim 1, wherein the providing the notification to invite user interaction in the synchronized manner includes: 
providing a type of notification selected from a plurality of different types of notifications based on the detected change in the one or more user characteristics; or providing the notification at a time selected from a plurality of different times based on the detected change in the one or more user characteristics.
“Although processor 201 could reflexively notify person 101-1, processor 201 instead waits for an ‘appropriate opportunity’ to notify person 101-1 of the arrival of the incoming message from person 101-3. In accordance with the illustrative embodiments of the present invention, the appropriate opportunity is chosen by processor 201 so that it is, at least potentially, less disruptive to the conversation between person 101-1 and person 101-2 than would an arbitrarily-timed notification.” Seligmann ¶ 34.
Claims 21–23 
Claims 21–23 are directed to the same methods that the systems of respective claims 1, 2, and 8 perform, and are therefore rejected according to the same findings and rationale as provided above.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
I.	HORVITZ-385 AND GIELOW TEACH CLAIM 3.
Claim 3 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Horvitz-385 as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2005/0188406 A1 (“Gielow”).
Claim 3
Horvitz-385 teaches the system of claim 2, but does not appear to explicitly disclose whether or not the predetermined set of activities includes one or more activities conducive to downloading data.
Gielow, however, teaches a system that synchronizes events with user preferences, wherein a change in user preferences corresponds to a predetermined set of activities, 
wherein the predetermined set of activities includes one or more activities conducive to downloading data.
“A user of the wireless communication device 104 or a service provider may wish to avoid any downloading of media content to the communication device when the device is roaming. If the device 104 is or will be roaming, then the Media GW 410 should avoid downloading any media content; if the device 104 is not or will not be roaming, then the Media GW should permit downloading of media content.” Gielow ¶ 47.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to add Gielow’s roaming detection to the set of activities that Horvitz-385 is capable of detecting, thereby allowing Horvitz-385’s telephone to defer downloading content when roaming. One would have been motivated to combine Gielow with Horvitz-385 because “[b]y preventing downloads during roaming, the processing capacity and power source level of the wireless communication device 104 may be preserved.” Gielow ¶ 47.
II.	HORVITZ-385 AND HORVITZ-491 TEACH CLAIM 5.
Claim 5 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Horvitz-385 as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2003/0014491 A1 (“Horzitz-491”).
Claim 5
Horvitz-385 teaches the system of claim 4, but does not specify whether the one or more additional user-specified activities include an activity selected from a group comprising the user being at home, the user being in the office, or the user driving.
However, Horvitz-491 teaches a system that determines a detected change in one or more user characteristics corresponds to an activity from a predetermined set of activities,
wherein the one or more additional user-specified activities include an activity selected from a group comprising the user being at home, the user being in the office, or the user driving.
“According to one aspect of the invention, a user state identifier is provided to log comings and goings associated with users and to detect current and/or real-time states of the user (e.g., presence, attention, focus, goals, location) . . . . These events, in addition to an optional utilization of other sensors such as motion detectors, cameras and microphones that perform acoustic analysis of conversation or activity, can be employed to identify when a user leaves his or her office or home.” Horvitz-491 ¶ 33. 
“Alternative applications of the system 10 can include finer grained inferences other than the notion of availability. For example, the system 10 can employ similar methods to reason about the amount of time until a user will be available for a particular kind of interaction or communications, based on patterns of availability and context. For example, the expected time until a user, who is currently traveling in automobile or other situation will be available for a voice and/or video conference can be determined by learning statistics and building models which can infer this particular kind of availability.” Horvitz-491 ¶ 56.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to fortify Horvitz-385’s list of potential activities for a user to include the user being at or leaving home, being at or leaving the office, or traveling in an automobile, as taught by Horvitz-491. One would have been motivated to combine Horvitz-491 with Horvitz-385 because “there is a need for a system and methodology to provide improved coordination between parties and to mitigate uncertainty associated with when and/or how long it will be before a message receiver responds to a particular message.” Horvitz-491 ¶ 5.
III.	HORVITZ-385 AND KAMINSKY TEACH CLAIMS 9 AND 24.
Claims 9 and 24 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Horvitz-385 in view of U.S. Patent No. 7,496,352 B2 (“Kaminsky”).
Claim 9
Horvitz-385 teaches the system of claim 8, but does not explicitly disclose the two alternatives recited in claim 9.
Kaminsky, however, teaches a system configured to perform operations including:
providing one of an audible notification and a visual notification to invite the user interaction in the case that detected change in the one or more user characteristics coincides with at least one predefined criterion; 
As shown in FIG. 4, when the criteria for policy 5 is met, the telephone provides an audible notification. See Kaminsky FIG. 4.
and providing the other of the audible notification and the visual notification to invite the user interaction in the case that the detected change in the one or more user characteristics does not coincide with the at least one predefined criterion.
Additionally, when the criteria for policy 5 is not met (because the criteria for policy 7 is met instead), the telephone provides a visual notification of turning itself off. Kaminsky FIG. 4. Alternatively, the user may select a ring behavior that “displays a message for the user and allows the user to leave a room before the telephone starts to ring.” Kaminsky col. 7 ll. 9–12.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to improve Horvitz-385’s system with Kaminsky’s technique of alternating between audible and visual alerts depending on the circumstances of the user’s current context. One would have been motivated to combine Kaminsky with Horvitz-385 because “a need exists for a method for automatically changing the telephone behavior so that the cellular telephone will not create a disturbance when the user forgets to manually change one or more settings on a cellular telephone.” Kaminsky col. 1 ll. 26–31.
Claim 24
Claim 24 recites the same method that the system of claim 9 performs, and is therefore rejected according to the same findings and rationale as provided above for claim 9.
CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                    


    
        
            
    

    
        1 The Applicant pointed to paragraph 18 of the published application in support of the newly added “implicitly” limitation elsewhere in the claim, but did not point to any part of the specification that supports the “coextensive” limitation. Moreover, paragraphs 18–19 do not describe the user characteristics in a way that could be understood as “coextensive.”